Kunzeman, J.,
dissents and votes to reverse the order appealed from and to deny the plaintiff’s motion, with the following memorandum, with which Thompson, J., concurs. We agree with the majority that Domestic Relations Law § 234 authorizes the issuance of preliminary injunctions in order to maintain the financial status quo in matrimonial actions under proper circumstances. We are of the opinion, however, that in this particular case the facts do not warrant *832the exercise of that authority. A preliminary injunction, issued pursuant to Domestic Relations Law § 234, has been found to be a "proper exercise of discretion” (see, Leibowits v Leibowits, 93 AD2d 535, 536). Implicit in such a finding is that an appropriate showing was made to warrant the issuance of the restraint. It follows that the routine issuance of such an order based on a mere request by a party should be avoided (see, Scheinkman, 1985 Practice Commentaries, McKinney’s Cons Laws of NY, Book 14, Domestic Relations Law C234:5, p 33 [1986 Supp Pamph]). This is not to say that a movant must satisfy the requirements for preliminary injunctions under CPLR article 63, as the requisites under Domestic Relations Law § 234 are admittedly less stringent. However, something more than conclusory and unsubstantiated allegations must be set forth to provide a proper basis to support the issuance of a preliminary injunction restraining the transfer of assets in a marital dispute. Pendente lite restraints on property transfers should not be issued casually but only upon a showing that there is a definite and articulated danger of one spouse seeking to dispose of marital assets which would prejudice the other’s claims under equitable distribution (see, Steinberg v Steinberg, 87 AD2d 782). In the instant case, the plaintiff has not submitted any evidentiary support for her allegations that the defendant intended to or was, in fact, disposing of or secreting assets held by him.
It is particularly important to note that the parties herein executed a separation agreement on January 13, 1984, which effectively distributed their assets and delineated their rights with specific reference to their awareness of the equitable distribution statute. While the plaintiff is seeking to set aside the separation agreement, as yet there has been no judicial determination rendering it invalid. It has been well settled that " '[generally, separation agreements which are regular on their face are binding on the parties, unless and until they are put aside * * * Judicial review is to be exercised circumspectly, sparingly and with a persisting view to the encouragement of parties settling their own differences in connection with the negotiation of property settlement provisions’ (Christian v Christian, 42 NY2d 63, 71-72). 'So long as a separation agreement stands unimpeached, the court cannot alter or change a provision for separate maintenance and support of the wife without the consent of both parties’ (Leffler v Leffler, 50 AD2d 93, 95, affd 40 NY2d 1036)” (Surlak v Surlak, 95 AD2d 371, 380). Indeed, given the present posture of this case, the plaintiff is not even entitled to disclosure as to the *833defendant’s financial status or situation. In Potvin v Potvin (92 AD2d 562, 563), it was stated that disclosure as to the plaintiff husband’s present financial condition was premature as such was "not relevant to the defendant’s claim, inter alia, that she was deceived regarding the true extent of her husband’s income at the time that the separation agreement was entered into and will not become an issue unless and until the separation agreement or its support provisions have been vacated or set aside on the grounds of fraud, duress or overreaching, etc. (see Milts v Milts, 87 AD2d 779; Picotte v Picotte, 82 AD2d 983, 984, app dsmd 55 NY2d 748, mot for lv to appeal dsmd 55 NY2d 847; Gleeson v Gleeson, 69 AD2d 964, mot for lv to app dsmd 47 NY2d 951).”
In her attack upon the validity of the separation agreement, the plaintiff claims to have been in a highly nervous, ill, unstrung and hysterical condition at the time of the execution of that agreement and that the defendant failed to disclose his true income and assets. The plaintiff’s unparticularized references to her physical and mental condition are mere words of art which should not, by themselves, be held sufficient to warrant interference with rights to property established under a presumably valid separation agreement. This is especially so since, at the time of the agreement’s execution, the plaintiff was represented by her own independent counsel who implicitly approved the terms thereof (see, Beutel v Beutel, 55 NY2d 957). Indeed, it was acknowledged in the agreement that each party had made an "independent inquiry into the other’s financial status, and is fully familiar with all relevant factors to be taken into consideration in the entering of this Agreement”. Further, it is undisputed that, over a period of time, the plaintiff has accepted benefits under the agreement including title to the marital residence, support payments, and payment of a lump-sum settlement of $5,000 (see, Barry v Barry, 100 AD2d 920, affd 64 NY2d 627). On the one hand, the plaintiff is seeking to restrain the sale or exchange of assets of the defendant upon the ground that their agreement is invalid, while, on the other hand, she apparently expects to retain assets and benefits already conveyed to her under the same agreement. As a final note, the contested assets are subject to corporate record keeping and, in the event that the separation agreement is set aside, such records would be subject to discovery to determine their value for the purpose of a distributive award, if any. Therefore, maintenance of the status quo is even less of a necessity in this case.
In conclusion, we are of the opinion that the restraints *834permitted under Domestic Relations Law § 234 should be sparingly issued upon a showing of good cause based on more than mere conclusory allegations. This is especially so where a seemingly valid separation agreement has been executed and the parties’ property disposed of thereunder pursuant to the Equitable Distribution Law. Therefore, we dissent and vote to reverse.